DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 22-23, 33, and  54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US20200314678).

	Regarding claim 1, the cited reference Lee a method of wireless communication performed by an apparatus of a user equipment (UE), comprising: identifying a physical downlink control channel (PDCCH) blind decode capability value (¶345 discloses reporting a UE capability related to blind decoding. ¶0346 discloses that a blind decoding (BD) limit of a UE that has now been defined… a capability capable of performing a larger number of blind decodings in order to support the service and/or requirement may be defined, agreed and/or configured as a UE capability. ¶0247 discloses that when a UE is configured for an NR-DC operation as a total number of NNR-DC DL,cells downlink cells in both an MCG and an SCG, the UE may expect that a value satisfying the following will be provided in pdcch-BlindDetectionMCG and pdcch-BlindDetectionSCG) and a PDCCH control channel element capability value (¶0239 discloses that  the UE may monitor a PDCCH candidate set. ¶0246 discloses that if a UE is configured for an NR-DC operation, the UE may determine the capability to monitor a maximum number of PDCCH candidates per slot); and determining a PDCCH blind decode limit (¶0352 discloses different BD limits. ¶0346 discloses that a blind decoding (BD) limit of a UE that has now been defined… a capability capable of performing a larger number of blind decodings in order to support the service and/or requirement may be defined, agreed and/or configured as a UE capability ) and a PDCCH control channel element limit (¶0246 discloses that the UE may determine the capability to monitor a maximum number of PDCCH candidates per slot) associated with the PDCCH blind decode capability value, the PDCCH control channel element capability value, and a quantity of cell groups configured for the UE, or a quantity of the cell groups that are activated for the UE (¶0246 discloses that the UE may determine the capability to monitor a maximum number of PDCCH candidates per slot, which corresponds to Ncells cap=Ncells MCG downlink cells for an MCG in which Ncells MCG is provided by pdcch-BlindDetectionMCG, and may determine the capability to monitor a maximum number of PDCCH candidates per slot, which corresponds to Ncells cap=Ncells SCG downlink cells for an SCG in which Ncells SCG is provided by pdcch-BlindDetectionSCG).

	Regarding claims 2 and 23, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. Lee further discloses wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a secondary cell group (SCG) (¶00247 discloses that the UE is configured for an NR-DC operation… in both an MCG and an SCG).

Regarding claim 22, the claim is drawn to a BS performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 33, the cited reference Lee discloses a user equipment (UE) for wireless communication, comprising: a processing system (fig.1 include a processing system) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 54, the cited reference Lee discloses a base station (BS) for wireless communication, comprising: an interface (fig.2 include a processing system) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20200314678), in view of Shimezawa et al (US20200221522).

	Regarding claims 3 and 24, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. However, Lee does not explicitly teach the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs).
	In an analogous art Shimezawa teaches the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs)(¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission.

Claims 4, 25, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20200314678), in view of Ajit et al (WO2020165156A1).

	Regarding claims 4 and 25, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and at least two secondary cell groups (SCGs); and wherein the method further comprises: transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges in each cell group.
	In an analogous art Ajit teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and at least two secondary cell groups (SCGs); and wherein the method further comprises: transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges in each cell group (Page 3 discloses to transmit (e.g., to report) two capability values as the radio parameters, e.g., one for a first frequency range (e.g., FR1) and one for a second frequency range (e.g., FR2). The technique may be implemented for partitioning the monitoring of the control channels (e.g., PDCCH blind decoding, BD) for different CCs in various cases of carrier aggregation with carriers amongst FR1 and FR2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ajit to reduce the complexity of the PDCCH BD for CA.

Regarding claim 57, the claim is drawn to a BS performing substantially the same features
of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Claims 5, 26, 37, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20200314678), in view of Shimezawa et al (US20200221522), in further view of in view of Ajit et al (WO2020165156A1).

Regarding claims 5 and 26, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and at least two secondary cell groups (SCGs); and wherein the method further comprises: transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges in each cell group.
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and at least two secondary cell groups (SCGs) (¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. However, Shimezawa does not explicitly teach transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges in each cell group.
	In an analogous art Ajit teaches transmitting a respective PDCCH blind decode capability value for each of a plurality of frequency ranges in each cell group (Page 3 discloses to transmit (e.g., to report) two capability values as the radio parameters, e.g., one for a first frequency range (e.g., FR1) and one for a second frequency range (e.g., FR2). The technique may be implemented for partitioning the monitoring of the control channels (e.g., PDCCH blind decoding, BD) for different CCs in various cases of carrier aggregation with carriers amongst FR1 and FR2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ajit to reduce the complexity of the PDCCH BD for CA.

Regarding claim 37, the claim is drawn to a BS performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 58, the claim is drawn to a BS performing substantially the same features 
of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20200314678), in view of Behravan et al (US20220030568).

Regarding claims 9 and 30, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. However, Lee does not explicitly teach wherein only a primary cell of a master cell group (MCG) is permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit.
In an analogous art Behravan teaches wherein only a primary cell of a master cell group (MCG) is permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (¶0047 discloses that network node 120 a may serve wireless device 110 as a PCell and network node 120 b may serve wireless device 110 as a SCell. ¶0061 discloses that the gNB can configure monitoring periodicities and blind decodes to the UE such that the maximum blind decoding capability in a given slot is nominally exceeded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Behravan where the network node may oversubscribe the number of blind decodes for a slot or search space, in this case the wireless device determines an optimal use of blind decodes by determining which slots and search spaces to limit the number of blind decodes.

Claims 7-8, 10, 28-29, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US20200314678), in view of Shimezawa et al (US20200221522), in further view of in view of Ajit et al (WO2020165156A1).

Regarding claims 7 and 28, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs); and wherein cells of the master cell group and cells of the plurality of secondary cell groups are permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit.
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs) (¶0201 discloses that three or more cell groups are set for certain UE. 
The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. However, Shimezawa does not explicitly teach wherein cells of the master cell group and cells of the plurality of secondary cell groups are permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit.
In an analogous art Behravan teaches wherein cells of the master cell group and cells of the plurality of secondary cell groups are permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (¶0047 discloses that network node 120 a may serve wireless device 110 as a PCell and network node 120 b may serve wireless device 110 as a SCell. ¶0061 discloses that the gNB can configure monitoring periodicities and blind decodes to the UE such that the maximum blind decoding capability in a given slot is nominally exceeded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Behravan where the network node may oversubscribe the number of blind decodes for a slot or search space, in this case the wireless device determines an optimal use of blind decodes by determining which slots and search spaces to limit the number of blind decodes.

Regarding claims 8 and 29, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs); and wherein only cells of the master cell group of the plurality of cell groups is permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit.
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs) (¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling
date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. However, Shimezawa does not explicitly teach wherein only cells of the master cell group of the plurality of cell groups is permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit.
In an analogous art Behravan teaches wherein only cells of the master cell group of the plurality of cell groups is permitted to be configured with a quantity of PDCCHs that corresponds to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (¶0047 discloses that network node 120 a may serve wireless device 110 as a PCell and network node 120 b may serve wireless device 110 as a SCell. ¶0061 discloses that the gNB can configure monitoring periodicities and blind decodes to the UE such that the maximum blind decoding capability in a given slot is nominally exceeded).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Behravan where the network node may oversubscribe the number of blind decodes for a slot or search space, in this case the wireless device determines an optimal use of blind decodes by determining which slots and search spaces to limit the number of blind decodes.

Regarding claims 10 and 31, the cited reference Lee discloses all limitations of claims 1 and 22 respectively. However, Lee does not explicitly teach wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG), and a plurality of secondary cell groups (SCGs); and wherein the master cell group and the plurality of secondary cell groups are not permitted to be configured with a quantity of PDCCHs that correspond to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit.
In an analogous art Shimezawa teaches wherein the UE is configured with a plurality of cell groups that comprises: a master cell group (MCG) (¶0201 discloses that three or more cell groups are set for certain UE. The cell groups include one MCG and SCGs).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shimezawa where a plurality of cells is set in the terminal apparatus using DC (Dual Connectivity) making it possible to perform multicarrier transmission. However, Shimezawa does not explicitly teach wherein the master cell group and the plurality of secondary cell groups are not permitted to be configured with a quantity 
of PDCCHs that correspond to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit.
In an analogous art Behravan teaches wherein the master cell group and the plurality of
secondary cell groups are not permitted to be configured with a quantity of PDCCHs that correspond to a quantity of blind decodes that exceeds the PDCCH blind decode limit or a quantity of control channel elements that exceeds the PDCCH control channel element limit (¶0047 discloses that network node 120 a may serve wireless device 110 as a PCell and network node 120 b may serve wireless device 110 as a SCell. ¶0080 discloses that if the total number of blind decodes to be performed in a slot exceeds a total number of blind decodes that the wireless device is capable of performing in the slot, then the wireless device may limit a number of blind decodes to be performed in one more search spaces).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Behravan where the network node may oversubscribe the number of blind decodes for a slot or search space, in this case the wireless device determines an optimal use of blind decodes by determining which slots and search spaces to limit the number of blind decodes.

Regarding claim 39, the claim is drawn to the UE performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Allowable Subject Matter 
Claims 6, 11, 27, 32, 38, and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462